 



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS PROMISSORY
NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

PRESSURE BIOSCIENCES, inc.

 

amendment number 2 to october 26, 2016 PROMISSORY NOTE

 

Original Principal: US$2,000,000 Original Issue Date: October 26, 2016

 

Amendment No. 1   Principal: US$3,000,000 Amendment No. 1 Issue Date: May 2,
2017

 

Amendment No. 2   Principal: US$3,500,000 Amendment No. 2 Issue Date: August 18,
2017

 

WHEREAS, PRESSURE BIOSCIENCES, INC., a corporation incorporated under the laws
of the Commonwealth of Massachusetts and located at 14 Norfolk Avenue, South
Easton, MA 02375 (the “Company”) previously issued a Promissory Note (the
“Original Note”) on October 26, 2016 (the “Original Issue Date”), in favor of
XXXXX, an individual residing at 175 West Jackson Blvd, Suite 400, Chicago, IL
60091 (the “Holder”) for the principal sum of Two Million United States Dollars
(US$2,000,000);

 

WHEREAS, the Company and the Holder amended the Original Note on May 2, 2017
(the “Amendment Number 1 Issue Date”), to, among other amendments, increase the
principal sum to Three Million United States Dollars (US$3,000,000) (“Amendment
Number 1”); and

 

WHEREAS, the Company and the Holder wish to again amend the Original Note with
such amendment having an issue date of August 18, 2017 (this “Amendment Number
2”), the Original Note having the Original Issue Date, and Amendment Number 1
having the Amendment Number 1 Issue Date.

 

 

 

 

NOW, THEREFORE, in consideration of, among other things, the premises,
representations, respective covenants and agreements contained herein, each
party hereby agrees to the following:

 

  1. Capitalized terms used, but not defined, herein, shall have the meanings
ascribed to such terms in the Original Note as amended by Amendment Number 1.  
      2. The definition of Principal Amount in the Original Note as amended by
Amendment Number 1 is changed to Three Million Five Hundred United States
Dollars (US$3,500,000).         3. All other terms and conditions of the
Original Note as amended by Amendment Number 1 shall remain in full force and
effect.         4. This Amendment Number 2 may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Amendment
Number 2 may be executed by facsimile transmission, PDF, electronic signature or
other similar electronic means with the same force and effect as if such
signature page were an original thereof.

 

[Signature page follows]

 



 

 

 




IN WITNESS WHEREOF, this Amendment Number 2 has been executed and delivered on
the Amendment No. 2 Issue Date specified above.

 

  COMPANY:         PRESSURE BIOSCIENCES, INC.         By:   Name: Richard T.
Schumacher   Title: President and CEO         HOLDER:       XXXXXX  

 

[signature page to Amendment Number 2]

 

 

 

 